
	

114 HR 3566 IH: To prohibit an alien who is not in a lawful immigration status in the United States from being eligible for postsecondary education benefits that are not available to all citizens and nationals of the United States.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3566
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Gosar (for himself, Mr. Barletta, Mrs. Blackburn, Mr. Brooks of Alabama, Mr. Collins of New York, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Grothman, Mr. Jones, Mr. Wilson of South Carolina, Mr. LaMalfa, Mr. Olson, Mr. Rogers of Alabama, Mr. Sessions, Mr. Smith of Texas, Mr. Weber of Texas, Mr. Harris, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit an alien who is not in a lawful immigration status in the United States from being
			 eligible for postsecondary education benefits that are not available to
			 all citizens and nationals of the United States.
	
	
		1.Prohibition of preferential treatment for illegal aliens
 (a)In generalSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is amended to read as follows:
				
					505.Ineligibility for aliens not in lawful immigration status in the United States to receive
			 preferential postsecondary education benefits
 (a)In generalAn alien who is not in a lawful immigration status in the United States shall not be eligible for any postsecondary education benefit unless every citizen and national of the United States is eligible to receive such a benefit (in no less an amount, duration, and scope).
						(b)Enforcement through civil action
 (1)In generalAny citizen or national of the United States who is enrolled at a postsecondary educational institution in the United States that is alleged to have violated subsection (a) may petition the district court of the United States in which such institution is located to enforce the restriction described in such subsection by commencing a civil action, on his or her own behalf, in such court against any State official that oversees such institution.
 (2)ReliefIf the plaintiff in a civil action commenced under paragraph (1) proves by a preponderance of the evidence that the postsecondary educational institution in which the plaintiff was enrolled violated subsection (a), the court shall—
 (A)provide all appropriate relief to the plaintiff, including damages equal to the monetary value of any benefit provided to an alien who is not in a lawful immigration status in the United States that was denied to the plaintiff; and
 (B)award attorneys' fees and court costs to the plaintiff.. (b)Table of contents amendmentThe table of contents in section 1(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (110 Stat. 3009–546) is amended by striking the item relating to section 505 and inserting the following:
				
					
						Sec. 505. Ineligibility for aliens not in lawful immigration status in the United States to receive
			 preferential postsecondary education benefits..
			
